Exhibit 10.1

BRISTOL-MYERS SQUIBB COMPANY

1987 DEFERRED COMPENSATION PLAN

FOR NON-EMPLOYEE DIRECTORS

AMENDED EFFECTIVE JUNE 10, 2008

 

  Section 1. Effective Date.

The effective date of this Bristol-Myers Squibb Company 1987 Deferred
Compensation Plan for Non-Employee Directors (the “Plan”) is January 20, 1987,
except the provisions of Section 12 are effective as of January 1, 2005.

 

  Section 2. Eligibility.

Any Director of Bristol-Myers Squibb Company (the “Company”) who is not an
officer or employee of the Company or a subsidiary thereof is eligible to
participate in the Plan.

 

  Section 3. Deferred Compensation Account.

There shall be established on the books of the Company for each participant a
deferred compensation account in the participant’s name. At the time a
participant commences participation in the Plan, he or she shall elect to have
the amounts deferred under Section 4 credited to his or her account among the
notional investments described below. In accordance with the procedures set
forth by the Corporate Secretary’s Office of the Company, (i) a participant may
elect to change the allocation of future deferrals among the notional
investments, and (ii) during the deferral period, a participant may reallocate
amounts previously deferred among the notional investments.

 

  (a) Treasury Units. The amount credited to a participant’s deferred
compensation account as Treasury Units shall be credited with interest at a rate
equal to six-month United States Treasury bill yield for the end of the calendar
quarter.

  (b) Dollar Units. The amount credited to a participant’s deferred compensation
account as Dollar Units shall be credited with interest at a rate that is equal
to the Company’s weighted average return on cash investment during the current
calendar quarter.

  (c) Share Units.

  i. The amount credited to a participant’s deferred compensation account as
Share Units shall be credited in shares of the Company’s common stock equal to
the number of shares of the Company’s common stock which could have been
purchased with the amounts deferred determined by dividing the dollar value of
the amounts deferred by the Fair Market Value of a share of the Company’s common
stock on the effective date of such deferral.

  ii. Upon payment by the Company of dividends on its common stock, additional
Share Units shall be credited to a participant’s deferred compensation account
equal to the number of Share Units in the participant’s account as of the record
date multiplied by the amount paid per share in such dividend or distribution
divided by the Fair Market Value of a share of common stock at the payment date
of such dividend. For purposes of this Plan, “Fair Market Value” shall mean the
average of the high and low sale prices of a share of the company’s common stock
on the New York Stock Exchange composite tape on the date of measurement or, if
there were no trades on such date, on the day on which a trade occurred last
preceding such date.

 

E-10-1



--------------------------------------------------------------------------------

  iii. The amount of Share Units in a participant’s deferred compensation
account shall be adjusted to take into account a merger, consolidation,
reorganization, recapitalization, stock split or other change in corporate
structure or capitalization affecting the Company’s common stock, with such
adjustment to preserve without enlarging the rights of a participant with
respect to such Share Units. The manner of such adjustment shall be in the
discretion of the Corporate Secretary’s Office of the Company.

 

  Section 4. Participant Deferrals.

 

  (a) Mandatory Deferrals. The Board of Directors shall determine the number of
Share Units payable, as of February 1 of each year, to the participant for
membership on the Board of Directors. A new member of the Board of Directors who
is eligible to participate in the Plan shall receive, on the date the Director
joins the Board, a pro-rata number of Share Units based on the number of Share
Units payable to participants as of the prior February 1. For this purpose, the
prorata portion shall be determined in accordance with the procedures set forth
by the Corporate Secretary’s Office of the Company. Such Share Units shall be
deferred and credited to such participant’s deferred compensation account
pursuant to Section 3. In addition, twenty-five (25) percent of the retainer fee
payable to the participant for membership on the Board of Directors shall be
deferred and credited to such participant’s deferred compensation account as
Share Units until the end of the earliest calendar year at which the participant
has met a guideline level of Share Unit or Company common stock ownership as
determined by the Board of Directors and then in effect.

  (b) Elective Deferrals. A participant may elect, by filing the appropriate
form pursuant to Section 8, to defer receipt for any calendar year of either
(1) all of the compensation payable to the participant for serving on the Board
of Directors and any committee thereof, (2) only the retainer fee payable to the
participant for service on the board of directors, or (3) any percentage, equal
to or exceeding twenty-five percent of the compensation payable to the
participant specified in clause (1) hereof.

  (c) Discretionary Deferrals. The Board of Directors may, in its sole
discretion, provide additional compensation to eligible directors in the form of
Share Units, with such Share Units being deferred and credited to the
participant’s deferred compensation account pursuant to Section 3.

 

  Section 5. Period of Deferral.

A participant may elect to defer receipt of compensation either (1) until a
specified year in the future, but in no event more than five years after
termination of service, (2) until the cessation of the participant’s service as
a Director or (3) until the end of the calendar year in which the cessation of
the participant’s service as a Director occurs. If alternative (1) is elected,
payment will be made or will commence on February 1 of the year specified; if
alternative (2) is elected, payment will be made or will commence on the date
that is sixty days after the cessation of the participant’s service as a
director; and if alternative (3) is elected, payment will be made or will
commence on February 1 after the end of the calendar year in which the cessation
of the participant’s service as a Director occurs. Installment payments under
the Plan will be made on the anniversary of the applicable commencement date. If
any payment date specified under the Plan is not a business day, the payment
will be made on the first business day thereafter. For purposes of this Plan,
cessation of service as a Director means a “separation from service” as defined
in Treasury Regulation § 1.409A-1(h).

 

E-10-1



--------------------------------------------------------------------------------

  Section 6. Form of Payment.

A participant may elect to receive the compensation deferred under the Plan in
either (1) a lump sum in cash or (2) a number of installments in cash, not more
than ten, as specified by the participant. If installment payments are elected,
the amount of each installment shall be equal to the balance in the
participant’s deferred compensation account divided by the number of
installments remaining to be paid (including the installment in question). For
purposes of this Section 6, the dollar value of Share Units shall be determined
by multiplying the number of Share Units credited to a participant’s deferred
compensation account on the date of such payment by the Fair Market Value on
such date. Elections under this Section 6 shall be made by the applicable
deadline under Section 8, except as otherwise permitted under Section 12.

 

  Section 7. Death of Participant.

A participant may elect that, in the event he or she dies prior to receipt of
any or all of the amounts payable pursuant to this Plan, any amounts remaining
in the participant’s deferred compensation account shall be paid to the
participant’s estate in cash in either (1) a lump sum paid on the 60th day
following the participant’s death or (2) a number of annual installments, not
more than ten, as specified by the participant. If alternative (2) is elected
and payment to the participant pursuant to clause (2) of Section 6 has not
commenced prior to death, the initial installment payment hereunder shall be
made sixty days after the participant’s death, with subsequent installment
payments on the anniversary of the commencement date, and the amount of each
such installment shall be determined as provided in the last sentence of
Section 6. If alternative (2) is elected and payment to the participant pursuant
to clause (2) of Section 6 had commenced prior to death, the installment
payments to the participant’s estate shall be made at the same time and in the
same amount as such payments would have been made to the participant had he or
she survived. For purposes of this Section 7, the dollar value of Share Units
shall be determined by multiplying the number of Share Units credited to a
participant’s deferred compensation account on the date of his death by the Fair
Market Value on such date. Any election permitted under this Section 7 must be
made prior to the year of deferral, except that an election may be made not
later than December 31, 2008 to the extent permitted under applicable rules
under Section 409A of the Internal Revenue Code of 1986 (the “Code”).

 

  Section 8. Time of Election of Deferral.

An election to defer compensation may be made by (i) a first-time nominee for
election as a Director prior to his/her election for the remainder of the
calendar year in which he/she is being elected (except that a person newly
elected a Director by the Board of Directors may make an election to defer
compensation within 30 days after his/her election as a Director, in which event
such election to defer compensation shall be effective only with respect to
compensation paid for services performed after the election to defer
compensation is made) and (ii) a person then currently serving as a Director for
the next succeeding calendar year no later than the preceding December 31. This
election will be deemed to be an election to defer compensation under this Plan
for each succeeding calendar year, unless (1) the participant elects, in
accordance with Section 11, to discontinue the deferral, (2) the Board of
Directors discontinues the Plan in accordance with Code Section 409A, or (3) the
election is stated, in writing, to apply only to the first calendar year
applicable under (i) or (ii) above.

 

  Section 9. Status of Previous Deferrals.

Any deferral election made under the Bristol-Myers Squibb Company Amended and
Restated Deferred Compensation Plan for Non-Employee Directors (the “Prior
Plan”), and the resulting deferrals, shall be subject to and governed by the
terms of the Prior Plan.

 

E-10-1



--------------------------------------------------------------------------------

  Section 10. Manner of Electing Deferral.

A participant may elect to defer compensation by giving written notice to the
Corporate Secretary’s Office of the Company on a form provided by the Company,
which notice shall include the amount to be deferred, the form in which the
amount deferred is to be credited, the period of deferral, and the form of
payment (including the number of installments, if any).

 

  Section 11. Effect of Election.

An election to defer compensation, including the form of deferral, shall be
irrevocable by the participant once the calendar year to which it applies has
commenced. An election may be discontinued or modified by the participant with
respect to calendar years not yet begun by notifying the Corporate Secretary’s
Office of the Company in writing no later than December 31st of the preceding
year. The following default rules will apply if no valid election is on file
specifying the matter or the intent of the participant with respect to the
matter is not clearly indicated in the applicable election that is on file;

 

  (i) The default allocation of deferred amounts will be as Dollar Units under
Section 3(b);

  (ii) The default period of deferral under Section 5 will be until the
cessation of the participant’s service as a Director;

  (iii) The default form of payment under Section 6 will be a lump sum in cash;
and

 

(iv)

The default distribution payable upon the death of participant will be as a lump
sum in cash paid on the 60th day following the participant’s death.

 

  Section 12. Further Election.

The participant shall have the one-time right with regard to funds previously
deferred to elect a further deferral of the payment of such funds by delivering
to the Corporate Secretary’s Office a written statement in a form provided by
the Company specifying the further period of deferral and the form of payment,
including the number of installments, if any, subject to the following rules:

 

  (i) Any such election may not take effect until at least 12 months after the
date on which the election is made;

  (ii) If any such election relates to payments that are subject to alternatives
under Section 5, the first payment with respect to such election shall be made
not earlier than five years after the date payment would have been made absent
the further deferral election under this Section 12; and

  (iii) Any such election relating to a payment subject to alternative (1) under
Section 5 shall not be effective if made fewer than 12 months before the date of
the first scheduled payment (including the earliest of a series of installment
payments).

The foregoing notwithstanding, and subject to any rules or limitations that may
be imposed by the Corporate Secretary’s Office of the Company, (a) deferrals and
redeferrals may be permitted by the Corporate Secretary’s Office of the Company
in accordance with the rules set forth on Exhibit A, and (b) a participant may
make an election in the period 2005 through 2008 to change the timing of any
payment previously elected by the participant (except that such election may not
apply to a payment scheduled to be made in the year of the election and may not
result in a distribution scheduled for a later year to be made in the year of
election), and subject to the rules under Code Section 409A (including Proposed
Treasury Regulation §1.409A, Preamble §XI.C., and Question and Answer 19(c) of
IRS Notice 2005-1).

 

E-10-1



--------------------------------------------------------------------------------

  Section 13. Participant’s Rights Unsecured.

The right of any Participant to receive future payments under the provisions of
the Plan shall be an unsecured claim against the general assets of the Company.

 

  Section 14. Statement of Account.

A statement will be sent to each participant each year as to the value of
his/her deferred compensation account as of the end of the preceding year.

 

  Section 15. Assignability.

No right to receive payments hereunder shall be transferable or assignable by a
participant, except by will or under the laws of descent and distribution, or
subject to anticipation, alienation, sale, pledge, encumbrance, attachment, or
garnishment by creditors of the participant or the participant’s beneficiary.

 

  Section 16. Administration.

This Plan will be administered by the Corporate Secretary’s Office of the
Company, which shall have the authority to adopt rules and regulations to carry
out the Plan and to interpret, construe and implement the provisions of the
Plan; to resolve questions arising in the administration of the Plan; and to
adopt such rules and procedures as it may deem advisable for the administration
of the Plan.

 

  Section 17. Amendment.

This Plan may at any time or from time to time be amended, modified or
terminated by the Board of Directors. No amendment, modification or termination
shall, without the consent of the participant, adversely affect such
participant’s accruals in his/her deferred compensation account as of the date
of amendment, modification or termination.

 

  Section 18. Compliance with Code Section 409A.

Other provisions of this Plan notwithstanding, deferrals under this Plan shall
comply with the requirements under the Code, including without limitation Code
Section 409A, and Treasury Regulations (including any applicable guidance
thereunder) as presently in effect or hereafter implemented: (i) If the timing
of any payment under this Plan would result in a participant’s constructive
receipt of income prior to such payment, the payment will be the earliest date
after the specified payment date that distribution can be effected without
resulting in such constructive receipt; (ii) the Company shall have no authority
to accelerate any payment hereunder except as permitted under Section 409A and
regulations thereunder; and (iii) any rights of the participant or retained
authority of the Company with respect to deferrals hereunder shall be
automatically modified and limited to the extent necessary so that a participant
will not be deemed to be in constructive receipt of income relating to the
deferrals prior to the payment to ensure that the participant shall not be
subject to any penalty under Code Section 409A. In the event that a participant
has become “key employee” (as defined in Code Section 416(i) without regard to
paragraph (5) thereof) and any of the Company’s stock is publicly traded on an
established securities market or otherwise, a distribution under the Plan
triggered by a separation from service (within the meaning of Treasury
Regulation § 1.409A-1(h)) and which would be within six months after such
separation shall instead occur at the expiration of the six-month period under
Section 409A(a)(2)(B)(i). In the case of installments, this delay shall not
affect the timing of any installment otherwise payable after the six-month delay
period.

 

E-10-1



--------------------------------------------------------------------------------

Exhibit A        

Deferral Election Rules

If a participant in a plan, program or other compensatory arrangement (a “plan”)
of Bristol-Myers Squibb Company (the “Company”) is permitted to elect to defer
awards or other compensation, any such election relating to compensation
deferred under the applicable plan must be received by the Company prior to the
date specified by or at the direction of the administrator of such plan (the
“Administrator”). For purposes of compliance with Section 409A of the Internal
Revenue Code (the “Code”), any such election to defer shall be subject to the
rules set forth below, subject to any additional restrictions as may be
specified by the Administrator. Under no circumstances may a participant elect
to defer compensation to which he or she has attained, at the time of deferral,
a legally enforceable right to current receipt of such compensation.

 

  (1) Initial Deferral Elections. Any initial election to defer compensation
(including the election as to the type and amount of compensation to be deferred
and the time and manner of settlement of the deferral) must be made (and shall
be irrevocable) no later than December 31 of the year before the participant’s
services are performed which will result in the earning of the compensation,
except as follows:

 

  •  

Initial deferral elections with respect to compensation that, absent the
election, constitutes a short-term deferral may be made in accordance with
Treasury Regulation § 1.409A-2(a)(4) and (b);

 

•

 

Initial deferral elections with respect to compensation that remains subject to
a requirement that the participant provide services for at least 12 months (a
“forfeitable right” under Treasury Regulation § 1.409A-2(a)(5)) may be made on
or before the 30th day after the participant obtains the legally binding right
to the compensation, provided that the election is made at least 12 months
before the earliest date at which the forfeiture condition could lapse and
otherwise in compliance with Treasury Regulation § 1.409A-2(a)(5);

  •  

Initial deferral elections by a participant in his or her first year of
eligibility may be made within 30 days after the date the participant becomes
eligible to participate in the applicable plan, with respect to compensation
paid for services to be performed after the election and in compliance with
Treasury Regulation § 1.409A-2(a)((7);

  •  

Initial deferral elections by a participant with respect to performance-based
compensation (as defined under Treasury Regulation § 1.409A-1(e)) may be made on
or before the date that is six months before the end of the performance period,
provided that (i) the participant continuously served as a director from either
the beginning of the performance period or the later date on which the
performance goal was established, (ii) the election to defer is made before such
compensation has become readily ascertainable (i.e., substantially certain to be
paid), (iii) the performance period is at least 12 months in length and the
performance goal was established no later than 90 days after the commencement of
the service period to which the performance goal relates, (iv) the
performance-based compensation is not payable in the absence of performance
except due to death, disability, a 409A Ownership/Control Change (as defined in
Section 11(k) of the 2007 Stock Award and Incentive Plan) or as otherwise
permitted under Treasury Regulation § 1.409A-1(e), and (v) this initial deferral
election must in any event comply with Treasury Regulation § 1.409A-2(a)(8);

  •  

Initial deferral elections resulting in Company matching contributions may be
made in compliance with Treasury Regulation § 1.409A-2(a)(9);

  •  

Initial deferral elections may be made to the fullest permitted under other
applicable provisions of Treasury Regulation § 1.409A-2(a); and

 

E-10-1



--------------------------------------------------------------------------------

  (2) Further Deferral Elections. The foregoing notwithstanding, for any
election to further defer an amount that is deemed to be a deferral of
compensation subject to Code Section 409A (to the extent permitted under Company
plans, programs and arrangements), any further deferral election made under the
plan shall be subject to the following, provided that deferral elections in 2007
and 2008 may be made under applicable transition rules under Section 409A:

 

  •  

The further deferral election will not take effect until at least 12 months
after the date on which the election is made;

  •  

If the election relates to a distribution event other than a Disability (as
defined in Treasury Regulation § 1.409A-3(i)(4)), death, or Unforeseeable
Emergency (as defined in Treasury Regulation § 1.409A-3(i)(3)), the payment with
respect to which such election is made must be deferred for a period of not less
than five years from the date such payment would otherwise have been paid (or in
the case of a life annuity or installment payments treated as a single payment,
five years from the date the first amount was scheduled to be paid), to the
extent required under Treasury Regulation § 1.409A-2(b);

  •  

The requirement that the further deferral election be made at least 12 months
before the original deferral amount would be first payable may not be waived by
the Administrator, and shall apply to a payment at a specified time or pursuant
to a fixed schedule (and in the case of a life annuity or installment payments
treated as a single payment, 12 months before the date that the first amount was
scheduled to be paid);

  •  

The further deferral election shall be irrevocable when filed with the Company;
and

  •  

The further deferral election otherwise shall comply with the applicable
requirements of Treasury Regulation § 1.409A-2(b).

 

  (3) Transition Rules. Initial deferral elections and elections to change any
existing deferred date for distribution of compensation in any transition period
designated under Department of the Treasury and IRS regulations may be permitted
by the Company to the fullest extent authorized under transition rules and other
applicable guidance under Code Section 409A (including transition rules in
effect in the period 2005 – 2008).

 

E-10-1